

90 HR 4614 IH: Resilient Federal Forests Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4614IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Westerman (for himself, Mr. McCarthy, Mr. Cuellar, Mr. Amodei, Mr. Babin, Mr. Baird, Mr. Bentz, Mr. Bergman, Mrs. Boebert, Mr. Bost, Mr. Burchett, Mr. Calvert, Mrs. Cammack, Mr. Carl, Mr. Carter of Georgia, Ms. Cheney, Mr. Cole, Mr. Crawford, Mr. Crenshaw, Mr. Curtis, Mr. Fleischmann, Mr. Fulcher, Mr. Garcia of California, Mr. Gohmert, Miss González-Colón, Mr. Good of Virginia, Mr. Gosar, Mr. Graves of Louisiana, Mr. Grothman, Ms. Herrell, Ms. Herrera Beutler, Mr. Hice of Georgia, Mr. Issa, Mr. Johnson of South Dakota, Mr. Joyce of Ohio, Mr. Kelly of Mississippi, Mr. Kelly of Pennsylvania, Mr. LaMalfa, Mr. Lamborn, Mr. Lucas, Ms. Malliotakis, Mr. McClintock, Mr. McKinley, Mrs. Rodgers of Washington, Mr. Meijer, Mrs. Miller-Meeks, Mr. Moore of Utah, Mr. Newhouse, Mr. Obernolte, Mr. Palmer, Mrs. Radewagen, Mr. Reed, Mr. Rice of South Carolina, Mr. Rogers of Alabama, Mr. Rosendale, Ms. Salazar, Mr. Scalise, Mr. Schweikert, Mr. Simpson, Mr. Smith of Missouri, Mr. Stauber, Mrs. Steel, Mr. Thompson of Pennsylvania, Mr. Tiffany, Mr. Valadao, Mr. Weber of Texas, Mr. Webster of Florida, Mr. Wittman, Mr. Young, Mrs. Kim of California, and Mr. Timmons) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expedite under the National Environmental Policy Act of 1969 and improve forest management activities on National Forest System lands, on public lands under the jurisdiction of the Bureau of Land Management, and on Tribal lands to return resilience to overgrown, fire-prone forested lands, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Resilient Federal Forests Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Rule of application for National Forest System lands and public lands.Title I—Emergency Fireshed ManagementSec. 101. Emergency fireshed management.Title II—Streamlined Environmental Analysis and Availability of Categorical Exclusions to Expedite Forest Management ActivitiesSubtitle A—Analysis of Proposed Collaborative Forest Management ActivitiesSec. 201. Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities.Subtitle B—Categorical ExclusionsSec. 211. Categorical exclusion to expedite certain critical response actions.Sec. 212. Categorical exclusion for early successional forests.Sec. 213. Categorical exclusion for outdoor recreation.Sec. 214. Categorical exclusion for infrastructure improvements.Sec. 215. Categorical exclusion for road side projects.Sec. 216. Categorical exclusion to improve or restore National Forest System lands or public land or reduce the risk of wildfire.Sec. 217. Categorical exclusion for wildfire prevention and drought mitigation.Sec. 218. Clarification of existing categorical exclusion authority related to insect and disease infestation.Sec. 219. Clarification of existing categorical exclusion authority related to wildfire resilience projects.Sec. 220. Categorical exclusion for joint projects.Sec. 221. Use of established categorical exclusions.Subtitle C—General Provisions for Forest Management ActivitiesSec. 231. Compliance with forest plans.Sec. 232. Consultation under the National Historic Preservation Act.Sec. 233. Consultation under the Endangered Species Act.Sec. 234. Forest management activities considered non-discretionary actions.Title III—Salvage and Reforestation in Response to Catastrophic EventsSec. 301. Categorical exclusion to expedite salvage operations in response to catastrophic events.Sec. 302. Expedited salvage operations and reforestation activities following large-scale catastrophic events.Sec. 303. Compliance with forest plan.Sec. 304. Prohibition on restraining orders, preliminary injunctions, and injunctions pending appeal.Title IV—Forest Management LitigationSec. 401. No attorney fees for forest management activity challenges.Sec. 402. Injunctive relief.Sec. 403. Use of arbitration instead of litigation to address challenges to forest management activities.Title V—Secure Rural Schools and Community Self-Determination Act AmendmentsSec. 501. Use of reserved funds for title II projects on Federal land and certain non-Federal land.Title VI—Stewardship End Result ContractingSec. 601. Payment of portion of stewardship project revenues to county in which stewardship project occurs.Sec. 602. Fire liability provision.Sec. 603. Extension of stewardship contracting maximum term limits.Title VII—Tribal Forestry Participation and ProtectionSec. 701. Management of Indian Forest Land authorized to include related National Forest System lands and public lands.Sec. 702. Tribal and Alaska Native biochar demonstration project.Sec. 703. Protection of tribal forest assets through use of stewardship end result contracting and other authorities.Sec. 704. Rule of application.Title VIII—Expediting Interagency ConsultationSec. 801. Forest plans not considered major Federal actions.Sec. 802. Agency consultation requirements.Title IX—MiscellaneousSubtitle A—Forest Management ProvisionsSec. 901. Revision of alternate consultation agreement regulations.Sec. 902. Revision of extraordinary circumstances regulations.Sec. 903. Conditions on forest service road decommissioning.Sec. 904. Prohibition on application of Eastside Screens requirements on National Forest System lands.Sec. 905. Use of site-specific forest plan amendments for certain projects and activities.Sec. 906. Knutson-Vandenberg Act.Sec. 907. Application of northwest forest plan survey and manage mitigation measure standard and guidelines.Sec. 908. Designation of certain treatment areas.Sec. 909. Good neighbor agreements.Sec. 910. Giant sequoia trees protection plan.Subtitle B—Oregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant LandsSec. 921. Amendments to the Act of August 28, 1937.Sec. 922. Oregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant Lands Permanent Rights of Access.Sec. 923. Management of Bureau of Land Management Lands in Western Oregon.2.DefinitionsIn this Act:(1)Catastrophic eventThe term catastrophic event means—(A)any natural disaster (such as a hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak); or(B)any fire, flood, or explosion, regardless of cause.(2)Collaborative processThe term collaborative process means a process relating to the management of National Forest System lands or public lands by which a project or forest management activity is developed and implemented by the Secretary concerned through collaboration with multiple interested persons representing diverse interests. (3)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(4)Coos bay wagon road grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179).(5)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering such lands.(6)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(7)Large-scale catastrophic eventThe term large-scale catastrophic event means a catastrophic event that adversely impacts at least 5,000 acres of reasonably contiguous National Forest System lands or public lands, as determined by the Secretary concerned.(8)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(9)Oregon and california railroad grant landsThe term Oregon and California Railroad Grant lands means the following lands:(A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), that are administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a).(B)All lands in that State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h).(C)All lands in that State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).(10)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(11)Reforestation activityThe term reforestation activity—(A)means a project or forest management activity carried out by the Secretary concerned that has the primary purpose of reforestation of lands impacted by a large-scale catastrophic event; and(B)includes planting, evaluating and enhancing natural regeneration, clearing competing vegetation, and other activities related to reestablishment of forest species on such impacted lands.(12)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).(13)Salvage operationThe term salvage operation means a forest management activity or restoration activity carried out in response to a catastrophic event for which the primary purpose is—(A)to prevent wildfire as a result of the catastrophic event, or, if the catastrophic event was wildfire, to prevent a re-burn of the fire-impacted area;(B)to provide an opportunity for utilization of forest materials damaged as a result of the catastrophic event; or(C)to provide a funding source for reforestation and other restoration activities for the National Forest System lands or public lands impacted by the catastrophic event.(14)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.3.Rule of application for National Forest System lands and public landsUnless otherwise specifically provided by a provision of titles I through IX, the authorities provided by such titles do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.IEmergency Fireshed Management101.Emergency fireshed managementTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:607.Emergency fireshed management(a)Establishment of fireshed management areas(1)In general(A)Joint agreementsNot later than 90 days after receiving a request from a Governor of a State, the Secretary shall enter into an agreement with such Governor to jointly—(i)designate 1 or more fireshed management areas within such State; and(ii)conduct fireshed management projects in accordance with subsection (c) on such fireshed management areas.(B)Additional fireshed management areasWith respect to an agreement with a Governor of a State under subparagraph (A), the Secretary, if requested by such Governor, may—(i)designate additional fireshed management areas under such agreement; and(ii)update such agreement to address new wildfire threats.(C)Shared stewardshipA previously signed shared stewardship agreement between a Governor of a State and the Secretary (or an update or successor agreement to such shared stewardship agreement) may be treated as an agreement under subparagraph (A) if such Governor approves such treatment.(2)Designation of fireshed management areas(A)In generalA fireshed management area designated under an agreement under paragraph (1)—(i)shall be—(I)a landscape-scale area; and(II)identified on the date of such designation as a fireshed ranked in the top 10 percent of wildfire exposure, as determined by the most recently published models of fireshed risk exposure published by the Forest Service; (ii)may not overlap with any other fireshed management area; and(iii)may contain Federal and non-Federal land.(B)Applicability of NEPAThe designation of a fireshed management area under an agreement under paragraph (1) shall not be subject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(b)Stewardship and fireshed assessments(1)In generalNot later than 90 days after entering into an agreement with a Governor of a State under subsection (a)(1), the Secretary and such Governor shall, with respect to the fireshed management areas designated under such agreement, jointly conduct a stewardship and fireshed assessment that—(A)identifies—(i)using the best available data, wildfire exposure risks within each such fireshed management area, including scenario planning and wildfire hazard mapping and models; and(ii)each at-risk community within each fireshed management area;(B)identifies potential fireshed management projects to be carried out in such fireshed management areas, giving priority—(i)primarily, to projects with the purpose of reducing threats to public health and safety from catastrophic wildfire;(ii)secondarily, to projects with the purpose of protecting—(I)critical infrastructure;(II)wildlife habitats;(III)watersheds or improving water yield; or(IV)any combination of purposes described in subclauses (I) through (III); (C)includes—(i)a strategy for reducing the threat of wildfire to at-risk communities in the wildland-urban interface;(ii)recommended fireshed management project size limitations based on the best available data; (iii)a timeline for the implementation of fireshed management projects; and(iv)long-term benchmark goals for the completion of fireshed management projects in the highest wildfire exposure areas; and(D)shall be regularly updated based on the best available data, as determined by the Secretary. (2)Information improvement(A)Memorandums of understandingIn carrying out a stewardship and fireshed assessment under this subsection, the Secretary may enter into memorandums of understanding with other Federal agencies or departments, States, private entities, or research or educational institutions to improve, with respect to such assessment, the use and integration of—(i)advanced remote sensing and geospatial technologies; (ii)statistical modeling and analysis; or(iii)any other technology the Secretary determines will benefit the quality of information of such an assessment.(B)State informationTo the maximum extent practicable, the Secretary shall incorporate data from State forest action plans, State wildfire risk assessments, and other State sources in conducting an assessment under paragraph (1). (c)Fireshed management projects(1)In generalThe Secretary shall carry out fireshed management projects in fireshed management areas designated under an agreement under subsection (a)(1) in accordance with the timeline and project size limitations included in the stewardship and fireshed assessment relating to such areas under subsection (b)(1)(C).(2)RequirementsA fireshed management project shall—(A)be carried out—(i)in accordance with paragraph (3); and(ii)in accordance with the applicable forest management plan; and(B)be—(i)developed through a collaborative process;(ii)proposed by a resource advisory committee (as defined in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121)); or(iii)covered by a community wildfire protection plan.(3)Authorized activitiesA fireshed management project shall have the primary purpose of—(A)creating fuel breaks and fire breaks;(B)conducting hazardous fuels management;(C)conducting prescribed burns;(D)removing dead trees, dying trees, or trees at high-risk of dying; or(E)carrying out any combination of the activities described in subparagraphs (A) through (D).(4)Categorical exclusion for fireshed management projectsFireshed management projects under this subsection shall be— (A)considered an action categorically excluded from the from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332); and(B)exempt from the special administrative review process under section 105.(5)ExclusionsA fireshed management project may not be carried out on lands—(A)that are included in the National Wilderness Preservation System;(B)that are located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(i)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(ii)the activity is allowed under the applicable roadless rule governing such lands, including—(I)the Idaho roadless rule under subpart C of part 294 or title 36, Code of Federal Regulations;(II)the Colorado roadless rule under subpart D of part 294 of title 36, Code of Federal Regulations; or(III)any other roadless rule developed after the date of the enactment of this section by the Secretary with respect to a specific State; or(C)on which timber harvesting for any purpose is prohibited by Federal statute.(6)Rule of construction for certain roadless rulesNothing in this section shall be construed to affect the roadless rules described in subclauses (I) and (II) of paragraph (5)(B)(ii). (7)Use of other authoritiesTo the maximum extent practicable, the Secretary shall use existing statutory and administrative authorities, including a good neighbor agreement entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), to carry out each fireshed management project.(d)Judicial reviewSection 106 shall apply to fireshed management projects conducted under this section in the same manner as such section applies to an authorized hazardous fuels reduction project conducted under title I, except that no restraining order, preliminary injunction, or injunction pending appeal shall be issued by any court of the United States with respect to any decision to prepare or conduct a fireshed management project in the wildland-urban interface.(e)Report requiredNot later than 2 years after the date of the enactment of this section and annually thereafter, the Secretary shall submit to Congress a report evaluating the progress and implementation of fireshed management projects under this section.(f)DefinitionsIn this section:(1)Collaborative processThe term collaborative process means a process relating to the management of National Forest System lands or public lands by which a project or forest management activity is developed and implemented by the Secretary through collaboration with interested persons, as described in section 603(b)(1)(C).(2)FireshedThe term fireshed means a landscape-scale area that faces similar wildfire threat where a response strategy could influence the wildfire outcome.(3)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(4)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire, including mechanical treatments and livestock grazing.(5)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(6)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).(7)SecretaryThe term Secretary means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.(8)Section 101 termsThe terms at-risk community, community wildfire protection plan, and wildland-urban interface have the meanings given such terms, respectively, in section 101. .IIStreamlined Environmental Analysis and Availability of Categorical Exclusions to Expedite Forest Management ActivitiesAAnalysis of Proposed Collaborative Forest Management Activities201.Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities(a)Application to certain environmental assessments and environmental impact statementsThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a forest management activity that—(1)will occur on lands identified as the Secretary concerned as suitable for timber production; and(2)meets at least one of the following conditions:(A)The forest management activity will occur on lands designated by the Secretary (or designee thereof) pursuant to section 602(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(b)), notwithstanding whether such forest management activity is initiated prior to the date of enactment of this Act. (B)The forest management activity is developed through a collaborative process.(C)The forest management activity is proposed by a resource advisory committee.(D)The forest management activity is covered by a community wildfire protection plan.(b)Consideration of alternativesIn the case of an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following two alternatives:(1)The forest management activity.(2)The alternative of no action.(c)Elements of no action alternativeIn the case of the alternative of no action described in subsection (b)(2), the Secretary concerned shall consider whether to evaluate—(1)the effect of no action on—(A)forest health;(B)potential losses of life and property;(C)habitat diversity;(D)wildfire potential;(E)insect and disease potential; and(F)timber production; and(2)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation (given fire and insect and disease historic cycles) on—(A)potential losses of life and property;(B)domestic water supply in the project area;(C)wildlife habitat loss; and(D)other economic and social factors.BCategorical Exclusions211.Categorical exclusion to expedite certain critical response actions(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is—(1)to address an insect or disease infestation;(2)to reduce hazardous fuel loads;(3)to protect a municipal water source;(4)to maintain, enhance, or modify critical habitat to protect such habitat from catastrophic disturbances;(5)to increase water yield;(6)to remove dead or dying trees or trees at high risk of dying;(7)to facilitate native species restoration; or(8)any combination of the purposes specified in paragraphs (1) through (7).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitations(1)In generalExcept as provided in paragraph (2), a forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.(2)Larger areas authorizedA forest management activity covered by the categorical exclusion established under subsection (a) may contain treatment units exceeding a total of 10,000 acres but not more than a total of 30,000 acres if the forest management activity—(A)is developed through a collaborative process;(B)is proposed by a resource advisory committee; or(C)is covered by a community wildfire protection plan.212.Categorical exclusion for early successional forests(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is, consistent with the applicable forest plan, to modify, improve, enhance, or create early successional forests for wildlife habitat improvement and other purposes.(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Project goalsTo the maximum extent practicable, the Secretary concerned shall design forest management activities described in subsection (b)—(1)to meet early successional forest goals; and(2)to maximize production and regeneration of priority species, as identified in the forest plan and consistent with the capability of the treatment units.(e)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.213.Categorical exclusion for outdoor recreation(a)Categorical exclusion establishedActivities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Activities designated for categorical exclusionThe activities designated under this section for a categorical exclusion are activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to—(1)issue, amend, replace, or extend the administrative terms of an existing or expired special use authorization, if the holder or applicant of such special use authorization is in full compliance with the terms and conditions of such special use authorization;(2)modify, remove, repair, maintain, reconstruct, or replace a facility for an existing special use authorization; (3)issue a new special use authorization or amendment to an existing special use authorization for activities that will occur on existing roads, trails, facilities, or areas approved for use in an applicable forest plan or other documented decision; (4)approve, modify, or continue special uses of National Forest System lands or public lands for less than 5 years;(5)approve, modify, or continue special use authorizations on National Forest System land that require less than 20 acres of contiguous land;(6)operate, maintain, modify, construct, reconstruct, improve, decommission, relocate, or dispose of buildings, infrastructure, or other improvements at developed recreation sites; (7)remove hazard trees for the purpose of protecting public health or safety or improving access to a recreation site; or(8)any combination of the purposes specified in paragraphs (1) through (7).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.214.Categorical exclusion for infrastructure improvements(a)Categorical exclusion establishedActivities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Activities designated for categorical exclusionThe activities designated under this section for a categorical exclusion are activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to—(1)convert an unauthorized road or trail into a National Forest System road or trail;(2)construct or realign segments of National Forest System roads or roads on Federal land not exceeding 5 miles;(3)construct segments of National Forest System roads not exceeding 10 miles;(4)reclassify a National Forest System road or roads on Federal lands at a different maintenance level;(5)reconstruct or rehabilitate bridges;(6)approve new or additional communications facilities, associated improvements, or communication uses at a site already identified as available for such purposes;(7)maintain, construct, reconstruct, improve, decommission, relocate, or dispose of buildings, infrastructure, or other improvements at administrative sites;(8)approve the use of land for a utility corridor that crosses a National Forest; or(9)any combination of the purposes specified in paragraphs (1) through (8).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.215.Categorical exclusion for road side projects(a)Categorical exclusion establishedProjects carried out by the Secretary concerned to remove hazard trees or to salvage timber for purposes of the protection of public health or safety, water supply, or public infrastructure are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(c)Healthy forests restoration act requirements(1)Administrative reviewA project that is categorically excluded under this section shall be subject to the requirements of subsections (d), (e), and (f) of section 603 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591).(2)Hazardous fuel reduction on Federal landA project that is categorically excluded under this section shall be subject to the requirements of sections 102, 104, 105, and 106 of title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.).216.Categorical exclusion to improve or restore National Forest System lands or public land or reduce the risk of wildfire(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusion(1)DesignationThe forest management activities designated under this section for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on National Forest System Lands or public lands where the primary purpose of such activity is to improve or restore such lands or reduce the risk of wildfire on such lands.(2)Activities authorizedThe following activities may be carried out pursuant to the categorical exclusion established under subsection (a):(A)Removal of noxious weeds through late-season livestock grazing, targeted livestock grazing, prescribed burns, or mechanical treatments.(B)Performance of hazardous fuels management.(C)Creation of fuel and fire breaks.(D)Modification of existing fences in order to distribute livestock and help improve wildlife habitat.(E)Installation of erosion control devices.(F)Construction of new permanent infrastructure and maintenance of existing permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.(G)Performance of soil treatments, native and non-native seeding, and planting and transplanting of sagebrush, grass, forb, shrub, and other species of grass.(H)Use of herbicides, so long as the Secretary concerned determines that the activity is otherwise conducted consistently with the forest plan applicable to the area covered by the activity.(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not exceed 10,000 acres.(e)DefinitionsIn this section:(1)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire.(2)Late-season grazingThe term late-season grazing means grazing activities that occur—(A)after both the invasive species and native perennial species have completed their current-year annual growth cycle; and(B)before new plant growth begins to appear in the following year.(3)Noxious weedsThe term noxious weeds includes juniper trees, medusahead rye, conifer trees, piñon pine trees, cheatgrass, and other noxious or invasive weeds specified on a Federal or State noxious weed list.(4)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel management.217.Categorical exclusion for wildfire prevention and drought mitigation(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to—(1)protect a municipal or Tribal water source from damage caused by wildfire;(2)improve ecosystem health, resilience, and other watershed and habitat conditions;(3)improve, maintain, or restore water yield or quality;(4)improve, maintain, or restore snowpack;(5)adapt the forest landscape to an increased threat of drought; or(6)any combination of the purposes specified in paragraphs (1) through (5).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitations(1)In generalExcept in the case of a forest management activity described in paragraph (2), a forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.(2)Larger areas authorizedA forest management activity covered by the categorical exclusion established under subsection (a) may contain treatment units exceeding a total of 10,000 acres but not more than a total of 30,000 acres if the forest management activity is located in an area that, at the time of such activity—(A)is in a severe, extreme, or exceptional drought; or(B)has been in a severe, extreme, or exceptional drought in the previous 5 years.218.Clarification of existing categorical exclusion authority related to insect and disease infestation(a)Insect and disease categorical exclusionSection 603(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(c)) is amended—(1)in paragraph (1), by striking 3000 acres and inserting 10,000 acres; and(2)in paragraph (2)(B), by striking Fire Regime Groups I, II, or III, and inserting Fire Regime I, Fire Regime II, Fire Regime III, Fire Regime IV, or Fire Regime V,.219.Clarification of existing categorical exclusion authority related to wildfire resilience projectsSection 605(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591d(c)) is amended—(1)in paragraph (1), by striking 3000 acres and inserting 10,000 acres; and(2)in paragraph (2)(B), by striking Fire Regime Groups I, II, or III and inserting Fire Regime I, Fire Regime II, Fire Regime III, Fire Regime IV, or Fire Regime V.220.Categorical exclusion for joint projects(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities—(1)carried out by the Secretary concerned jointly with the head of another Federal agency on National Forest System lands or public lands;(2)for which a categorical exclusion applies with respect to such other Federal agency. (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section after obtaining written confirmation from the other Federal agency that the categorical exclusion applies to the proposed forest management activity.221.Use of established categorical exclusionsTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is amended by adding at the end the following:106.Use of established categorical exclusions(a)In general(1)Authority establishedA Federal agency may designate any covered category of actions as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) without further substantiation.(2)Covered category of actionsFor purposes of paragraph (1), the term covered category of actions means, with respect to a Federal agency, a category of action identified by another Federal agency as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Judicial reviewA categorical exclusion established pursuant to subsection (a)(1) shall not be subject to judicial review.(c)ExclusionThe authorities provided by this section do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute..CGeneral Provisions for Forest Management Activities231.Compliance with forest plansA forest management activity carried out pursuant to this Act shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land or public lands covered by the forest management activity.232.Consultation under the National Historic Preservation Act(a)In generalNot later than 12 months after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall each develop, in consultation with relevant consulting parties, a programmatic agreement or other appropriate program alternative pursuant to section 800.14 of title 36, Code of Federal Regulations (or successor regulations) for expediting reviews under section 306108 of title 54, United States Code, for forest management activities carried out pursuant to this Act.(b)RequirementA programmatic agreement or other appropriate program alternative developed under subsection (a) shall incorporate the concepts of phased identification and evaluation in accordance with section 800.4(b)(2) of title 36, Code of Federal Regulations (or successor regulations).233.Consultation under the Endangered Species Act(a)No consultation if action not likely To adversely affect a listed species or designated critical habitatWith respect to a forest management activity carried out pursuant to this Act, consultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) shall not be required if the Secretary concerned determines that the such forest management activity is not likely to adversely affect a species listed under section 4 of such Act (16 U.S.C. 1533) or a critical habitat (as defined in section 3 of such Act (16 U.S.C. 1532)).(b)Expedited consultation(1)In generalWith respect to a forest management activity carried out pursuant to this Act, consultation required under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) shall be concluded before the last day of the 90-day period beginning on the date on which such consultation was requested by the Secretary concerned.(2)No conclusionIn the case of a consultation described in paragraph (1) that is not concluded before the last day of the 90-day period described in such paragraph, the forest management activity for which such consultation was initiated—(A)shall be deemed to be in compliance with section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)); and(B)may be carried out.234.Forest management activities considered non-discretionary actionsFor purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), a forest management activity carried out by the Secretary concerned pursuant to this Act shall be considered a non-discretionary action.IIISalvage and Reforestation in Response to Catastrophic Events301.Categorical exclusion to expedite salvage operations in response to catastrophic events(a)Categorical exclusion establishedSalvage operations carried out by the Secretary concerned on National Forest System lands or public lands are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(c)Acreage limitationA salvage operation covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.(d)Additional requirements(1)Stream buffersA salvage operation covered by the categorical exclusion established under subsection (a) shall comply with the standards and guidelines for stream buffers contained in the applicable forest plan unless waived by the Regional Forester, in the case of National Forest System lands, or the State Director of the Bureau of Land Management, in the case of public lands.(2)Reforestation planA reforestation plan shall be developed under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), as part of a salvage operation covered by the categorical exclusion established under subsection (a). 302.Expedited salvage operations and reforestation activities following large-scale catastrophic events(a)Expedited environmental assessmentNotwithstanding any other provision of law, an environmental assessment prepared by the Secretary concerned pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a salvage operation or reforestation activity proposed to be conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event shall be completed within 60 days after the conclusion of the catastrophic event.(b)Expedited implementation and completionIn the case of reforestation activities conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event, the Secretary concerned shall, to the maximum extent practicable, achieve reforestation of at least 75 percent of the impacted lands during the 5-year period following the conclusion of the catastrophic event.(c)Availability of knutson-Vandenberg fundsAmounts in the special fund established pursuant to section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b) shall be available to the Secretary of Agriculture for reforestation activities authorized by this section. (d)Timeline for public input process(1)In generalNotwithstanding any other provision of law, in the case of a salvage operation or reforestation activity proposed to be conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event, the Secretary concerned shall allow—(A)30 days for public scoping and comment; (B)15 days for filing an objection; and(C)15 days for the agency response to the filing of an objection.(2)ImplementationOn the final day of the process required in paragraph (1), the Secretary concerned shall implement the project for which the process was initiated.(e)Conversion of timber sales(1)In generalNot later than 60 days after a wildfire is contained on National Forest System lands, the Secretary of Agriculture shall convert any timber sales on lands impacted by such wildfire to salvage sales.(2)Analysis deemed sufficientIf the Regional Forester determines that a proposed timber sale has been sufficiently analyzed under the National Environmental Policy Act, such analysis shall be deemed to fulfill the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such salvage sale.303.Compliance with forest planA salvage operation or reforestation activity authorized by this Act shall be conducted in a manner consistent with the forest plan applicable to the National Forest System lands or public lands covered by the salvage operation or reforestation activity.304.Prohibition on restraining orders, preliminary injunctions, and injunctions pending appealNo restraining order, preliminary injunction, or injunction pending appeal shall be issued by any court of the United States with respect to any decision to prepare or conduct a salvage operation or reforestation activity in response to a large-scale catastrophic event. IVForest Management Litigation401.No attorney fees for forest management activity challengesNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the United States Treasury to pay any fees or other expenses under such sections to any plaintiff related to an action challenging a forest management activity under this Act.402.Injunctive relief(a)Balancing short- and long-Term effects of forest management activities in considering injunctive reliefAs part of its weighing the equities while considering any request for an injunction that applies to any agency action as part of a forest management activity under this Act, the court reviewing the agency action shall balance the impact to the ecosystem likely affected by the forest management activity of—(1)the short- and long-term effects of undertaking the agency action; against(2)the short- and long-term effects of not undertaking the action.(b)Time limitations for injunctive relief(1)In generalSubject to paragraph (2), the length of any preliminary injunctive relief and stays pending appeal that applies to any agency action as part of a forest management activity under this Act, shall not exceed 60 days.(2)Renewal(A)In generalA court of competent jurisdiction may issue one or more renewals of any preliminary injunction, or stay pending appeal, granted under paragraph (1).(B)UpdatesIn each renewal of an injunction in an action, the parties to the action shall present the court with updated information on the status of the authorized forest management activity.403.Use of arbitration instead of litigation to address challenges to forest management activities(a)Discretionary arbitration process pilot program(1)In generalThe Secretary of Agriculture, with respect to National Forest System lands, and the Secretary of the Interior, with respect to public lands, shall each establish a discretionary arbitration pilot program as an alternative dispute resolution process for the activities described in paragraph (2). Such arbitration pilot program shall take place in lieu of judicial review for the activities described in paragraph (2). (2)Activities describedThe Secretary concerned, at the sole discretion of the Secretary, may designate objections or protests to forest management activities under this Act for arbitration under the arbitration pilot program established under paragraph (1).(3)Maximum amount of arbitrations(A)In generalUnder the arbitration pilot program, the Secretary concerned may not arbitrate more than 10 objections or protests to forest management activities under this Act in a fiscal year in—(i)each Forest Service Region; and(ii)each State Region of the Bureau of Land Management.(B)Not subject to judicial reviewA determination made by the Secretary concerned that an objection or protest to a forest management activity under this Act is an activity described under paragraph (2) shall not be subject to judicial review. (4)Determining amount of arbitrationsAn objection or protest to a forest management activity under this Act shall not be counted towards the limitation on number of arbitrations under paragraph (3) unless—(A)on the date such objection or protest is designated for arbitration, the forest management activity for which such objection or protest is filed has not been the subject of arbitration proceedings under the pilot program; and(B)the arbitration proceeding has commenced with respect to such objection or protest.(5)Termination(A)In generalThe pilot programs established pursuant to paragraph (1) shall terminate on the date that is 7 years after the date of the enactment of this Act.(B)Activity in arbitrationAn objection or protest to a forest management activity under this Act that has commenced but has not completed arbitration on the date of termination under subparagraph (A) shall continue until such arbitration is completed.(b)Intervening parties(1)RequirementsAny person that submitted a public comment on a forest management activity under this Act that is subject to arbitration may intervene in the arbitration—(A)by endorsing—(i)the forest management activity; or(ii)the modification proposal submitted under subparagraph (B); or(B)by submitting a proposal to further modify the forest management activity.(2)Deadline for submissionWith respect to an objection or protest that is designated for arbitration under this subsection (a), a request to intervene in an arbitration must be submitted not later than the date that is 30 days after the date on which such objection or protest was designated for arbitration.(3)Multiple partiesMultiple intervening parties may submit a joint proposal so long as each intervening party meets the eligibility requirements of paragraph (1).(c)Appointment of arbitrator(1)AppointmentThe Secretary of Agriculture and the Secretary of the Interior shall jointly develop and publish a list of not fewer than 20 individuals eligible to serve as arbitrators for the pilot programs under this section.(2)QualificationsIn order to be eligible to serve as an arbitrator under this subsection, an individual shall be, on the date of the appointment of such arbitrator—(A)certified by the American Arbitration Association; and(B)not a registered lobbyist.(3)Selection of arbitrator(A)In generalFor each arbitration commenced under this section, the Secretary concerned and each applicable objector or protestor shall agree, not later than 14 days after the agreement process is initiated, on a mutually acceptable arbitrator from the list published under this subsection.(B)Appointment after 14 daysIn the case of an agreement with respect to a mutually acceptable arbitrator not being reached within the 14-day limit described in subparagraph (A), the Secretary concerned shall appoint an arbitrator from the list published under this subsection.(d)Selection of proposals(1)In generalThe arbitrator appointed under subsection (c)—(A)may not modify any of the proposals submitted with the objection, protest, or request to intervene; and(B)shall select to be conducted—(i)the forest management activity, as approved by the Secretary; or(ii)a proposal submitted by an objector or an intervening party.(2)Selection criteriaAn arbitrator shall, when selecting a proposal, consider—(A)whether the proposal is consistent with the applicable forest plan, laws, and regulations;(B)whether the proposal can be carried out by the Secretary concerned; and(C)the effect of each proposal on—(i)forest health;(ii)potential losses of life and property;(iii)habitat diversity;(iv)wildfire potential;(v)insect and disease potential;(vi)timber production; and(vii)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on—(I)potential losses of life and property;(II)domestic water costs;(III)wildlife habitat loss; and(IV)other economic and social factors.(e)Effect of decisionThe decision of an arbitrator with respect to a forest management activity under this Act shall—(1)not be considered a major Federal action;(2)be binding; and(3)not be subject to judicial review, except as provided in section 10(a) of title 9, United States Code.(f)Deadline for completionNot later than 90 days after the date on which the arbitration is filed with respect to a forest management activity under this Act, the arbitration process shall be completed.VSecure Rural Schools and Community Self-Determination Act Amendments501.Use of reserved funds for title II projects on Federal land and certain non-Federal landSection 204(f) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(f)) is amended to read as follows:(f)Requirements for project funds(1)In generalSubject to paragraph (2), the Secretary concerned shall ensure that at least 50 percent of the project funds reserved by a participating county under section 102(d) shall be available only for projects that—(A)include the sale of timber or other forest products, reduce fire risks, or improve water supplies; and(B)implement stewardship objectives that enhance forest ecosystems or restore and improve land health and water quality.(2)ApplicabilityThe requirement in paragraph (1) shall apply only to project funds reserved by a participating county with boundaries that include Federal land that the Secretary concerned determines has been subject to a timber or other forest products program in the 5 fiscal years preceding the fiscal year in which the funds are reserved..VIStewardship End Result Contracting601.Payment of portion of stewardship project revenues to county in which stewardship project occursSection 604(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)) is amended—(1)in paragraph (2)(B), by inserting subject to paragraph (3)(A), before shall; and(2)in paragraph (3)(A), by striking the value of services received by the Chief or the Director and all that follows through the period at the end and inserting the following: the value of—(i)services and in-kind resources received by the Chief or the Director under a stewardship contract project conducted under this section shall not be considered monies received from the National Forest System or the public lands; and(ii)any payments made by the contractor to the Chief or Director under a stewardship contract project conducted under this section shall be considered monies received from the National Forest System or the public lands..602.Fire liability provisionSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended by adding at the end the following new paragraph:(8)ModificationIn the case of a contract or agreement between the Chief or Director and the private persons or other public or private entities described in subsection (b) entered into before February 7, 2014, at the request of such private persons or other public or private entities, the Chief or Director, as applicable, shall modify such contract or agreement to include the fire liability provisions described in paragraph (7). .603.Extension of stewardship contracting maximum term limitsSection 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended—(1)in subsection (d)(3)(B), by striking 10 years and inserting 20 years; and(2)in subsection (h), by adding at the end the following:(4)Special rule for long-term stewardship contracts(A)In generalA long-term agreement or contract entered into with an entity under subsection (b) by the Chief or the Director shall provide that in the case of the cancellation or termination by the Chief or the Director of such long-term agreement or contract, the Chief or the Director, as applicable, shall provide 10 percent of the agreement or contract amount to such entity as cancellation or termination costs.(B)Definition of long-term agreement or contractIn this paragraph, the term long-term agreement or contract means an agreement or contract under subsection (b)—(i)with a term of more than 5 years; and(ii)entered into on or after the date of the enactment of this paragraph..VIITribal Forestry Participation and Protection701.Management of Indian Forest Land authorized to include related National Forest System lands and public landsSection 305 of the National Indian Forest Resources Management Act (25 U.S.C. 3104) is amended by adding at the end the following new subsection:(c)Inclusion of certain National Forest System land and public land(1)AuthorityAt the request of an Indian Tribe, the Secretary concerned may agree to treat Federal forest land as Indian forest land for purposes of planning and conducting forest land management activities under this section if the Federal forest land is located within, or mostly within, a geographic area that presents a feature or involves circumstances principally relevant to that Indian Tribe, such as Federal forest land ceded to the United States by treaty, Federal forest land within the boundaries of a current or former reservation, or Federal forest land adjudicated to be Tribal homelands.(2)RequirementsAs part of the agreement to treat Federal forest land as Indian forest land under paragraph (1), the Secretary concerned and the Indian Tribe making the request shall—(A)provide for continued public access applicable to the Federal forest land prior to the agreement, except that the Secretary concerned may limit or prohibit such access as needed;(B)continue sharing revenue generated by the Federal forest land with State and local governments either—(i)on the terms applicable to the Federal forest land prior to the agreement, including, where applicable, 25-percent payments or 50-percent payments; or(ii)at the option of the Indian Tribe, on terms agreed upon by the Indian Tribe, the Secretary concerned, and State and county governments participating in a revenue sharing agreement for the Federal forest land;(C)comply with applicable prohibitions on the export of unprocessed logs harvested from the Federal forest land;(D)recognize all right-of-way agreements in place on Federal forest land prior to commencement of Tribal management activities;(E)ensure that all commercial timber removed from the Federal forest land is sold on a competitive bid basis; and(F)cooperate with the appropriate State fish and wildlife agency to achieve mutual agreement on the management of fish and wildlife.(3)LimitationTreating Federal forest land as Indian forest land for purposes of planning and conducting management activities pursuant to paragraph (1) shall not be construed to designate the Federal forest land as Indian forest lands for any other purpose.(4)DefinitionsIn this subsection:(A)Federal forest landThe term Federal forest land means—(i)National Forest System lands; and(ii)public lands (as defined in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))), including Coos Bay Wagon Road Grant lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179), and Oregon and California Railroad Grant lands.(B)Secretary concernedThe term Secretary concerned means—(i)the Secretary of Agriculture, with respect to the Federal forest land referred to in subparagraph (A)(i); and(ii)the Secretary of the Interior, with respect to the Federal forest land referred to in subparagraph (A)(ii)..702.Tribal and Alaska Native biochar demonstration projectThe Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.) is amended as follows:(1)In section 2—(A)by striking subsection (a);(B)by redesignating subsections (b) through (g) as subsections (a) through (f), respectively,(C)by striking subsection (b) each place it appears and inserting subsection (a); and(D)by striking subsection (c) each place it appears and inserting subsection (b). (2)By adding at the end the following:3.Tribal and Alaska Native biochar demonstration project(a)Stewardship contracts or similar agreementsFor each of fiscal years 2021 through 2030, the Secretary shall enter into stewardship contracts or similar agreements (excluding direct service contracts) with Indian Tribes or Tribal organizations to carry out demonstration projects to support the development and commercialization of biochar on Indian forest land or rangeland and in nearby communities by providing reliable supplies of feedstock from Federal land.(b)Demonstration projectsIn each fiscal year for which demonstration projects are authorized under this section, not less than 4 new demonstration projects that meet the eligibility criteria described in subsection (c) shall be carried out under contracts or agreements described in subsection (a).(c)Eligibility CriteriaTo be eligible to enter into a contract or agreement under this section, an Indian Tribe shall submit to the Secretary an application that includes—(1)a description of—(A)the Indian forest land or rangeland under the jurisdiction of the Indian Tribe; and(B)the demonstration project proposed to be carried out by the Indian Tribe; and(2)such other information as the Secretary may require.(d)SelectionIn evaluating the applications submitted under subsection (c), the Secretary shall—(1)take into consideration whether a proposed project—(A)creates new jobs and enhances the economic development of the Indian Tribe;(B)demonstrates new and innovative uses of biochar, viable markets for cost effective biochar-based products, or ecosystem services of biochar;(C)improves the forest health or watersheds of Federal land or Indian forest land or rangeland;(D)demonstrates new investments in biochar infrastructure or otherwise promotes the development and commercialization of biochar;(E)is located in an area with—(i)nearby lands identified as having a high, very high, or extreme risk of wildfire;(ii)availability of sufficient quantities of feedstock; or(iii)a high level of demand for biochar or other commercial byproducts of biochar; or(F)any combination of purposes specified in subparagraphs (A) through (E); and(2)exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.(e)ImplementationThe Secretary shall—(1)ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of the enactment of this section; and(2)to the maximum extent practicable, consult with Indian Tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.(f)ReportNot later than 2 years after the date of the enactment of this section and every year thereafter, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—(1)each individual Tribal application received under this section; and(2)each contract and agreement entered into pursuant to this section.(g)Incorporation of management plansTo the maximum extent practicable, on receipt of a request from an Indian Tribe, the Secretary shall incorporate into a contract or agreement with that Indian Tribe entered into pursuant to this section, management plans (including forest management and integrated resource management plans and Indian Trust Asset Management Plans) in effect on the Indian forest land or rangeland of that Indian Tribe.(h)TermA contract or agreement entered into under this section—(1)shall be for a term of not more than 20 years; and(2)may be renewed in accordance with this section for not more than an additional 10 years.4.DefinitionsIn this Act: (1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing for non-fuel uses.(2)Federal landThe term Federal land means—(A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and(B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(3)FeedstockThe term feedstock means excess biomass in the form of plant matter or materials that serves as the raw material for the production of biochar.(4)Indian forest land or rangeland.The term Indian forest land or rangeland means land that—(A)is held in trust by, or with a restriction against alienation by, the United States for an Indian Tribe or a member of an Indian Tribe; and(B)(i)(I)is Indian forest land (as defined in section 304 of the National Indian Forest Resources Management Act (25 U.S.C. 3103)); or(II)has a cover of grasses, brush, or any similar vegetation; or(ii)formerly had a forest cover or vegetative cover that is capable of restoration.(5)Indian TribeThe term Indian Tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)SecretaryThe term Secretary means—(A)the Secretary of Agriculture, with respect to land under the jurisdiction of the Forest Service; and(B)the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management.(7)Tribal organizationThe term Tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..703.Protection of tribal forest assets through use of stewardship end result contracting and other authorities(a)Prompt consideration of tribal requestsSubsection (a) of section 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a), as redesignated by section 702, is amended—(1)in paragraph (1), by striking Not later than 120 days after the date on which an Indian tribe submits to the Secretary and inserting In response to the submission by an Indian Tribe of ; and(2)by adding at the end the following new paragraph:(4)Time periods for consideration(A)Initial responseNot later than 120 days after the date on which the Secretary receives a Tribal request under paragraph (1), the Secretary shall provide an initial response to the Indian Tribe regarding—(i)whether the request may meet the selection criteria described in subsection (c); and(ii)the likelihood of the Secretary entering into an agreement or contract with the Indian Tribe under paragraph (2) for activities described in paragraph (3).(B)Notice of denialNotice under subsection (d) of the denial of a Tribal request under paragraph (1) shall be provided not later than 1 year after the date on which the Secretary received the request.(C)CompletionNot later than 2 years after the date on which the Secretary receives a Tribal request under paragraph (1), other than a Tribal request denied under subsection (d), the Secretary shall—(i)complete all environmental reviews necessary to enter into an agreement or contract and carry out the proposed activities under such agreement or contract; and(ii)enter into an agreement or contract with the Indian tribe under paragraph (2)..(b)Conforming and technical amendmentsSection 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a), as amended by section 702, is further amended—(1)in subsections (a)(1) and (e)(1), by striking section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) in both places it appears and inserting section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); and (2)in subsection (c), by striking denies and all that follows through the Secretary may and inserting denies a tribal request under paragraph (1) or (4)(B) of subsection (b), the Secretary shall. 704.Rule of applicationNothing in this title, or the amendments made by this title, shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife on land or water within the State (including on public land) under State law. VIIIExpediting Interagency Consultation801.Forest plans not considered major Federal actionsThe development, maintenance, amendment, and revision of a forest plan shall not be considered a major Federal action for purposes of section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).802.Agency consultation requirements(a)Forest service plansSection 6(d)(2) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)(2)) is amended to read as follows:(2)No additional consultation required under certain circumstancesNotwithstanding any other provision of law, the Secretary shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or section 402.16 of title 50, Code of Federal Regulations (or successor regulations), on a land management plan approved, amended, or revised under this section when a species is listed, critical habitat is designated, or new information concerning a listed species or critical habitat becomes available.. (b)Bureau of land management plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended by adding at the end the following:(g)No additional consultation required under certain circumstancesNotwithstanding any other provision of law, the Secretary shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or section 402.16 of title 50, Code of Federal Regulations (or successor regulations), on a land use plan approved, amended, or revised under this section when a species is listed, critical habitat is designated, or new information concerning a listed species or critical habitat becomes available.. IXMiscellaneousAForest Management Provisions901.Revision of alternate consultation agreement regulationsNot later than 90 days after the date of the enactment of this section, the Secretary of the Interior and the Secretary of Commerce shall revise section 402.13 of title 50, Code of Federal Regulations (or successor regulations), to—(1)authorize alternative consultation agreements among Federal agencies, under which a Federal agency may determine if an action such Federal agency authorizes is likely to adversely affect listed species or critical habitat; and(2)if such Federal agency determines such action is not likely to adversely affect listed species or critical habitat pursuant to paragraph (1), not require such Federal agency to complete a formal consultation, informal consultation, or written concurrence of the United States Fish and Wildlife Service or the National Marine Fisheries Service with respect to such action.902.Revision of extraordinary circumstances regulations(a)Proposed rulemaking; RevisionNot later than 60 days after the date of enactment of this section, the Secretary of Agriculture shall—(1)publish a notice of proposed rulemaking to revise section 220.6(b) of title 36, Code of Federal Regulations (or successor regulations), to conform with subsection (b); and(2)revise section 220.5(a)(2) of title 36, Code of Federal Regulations (or successor regulations), to exclude proposals that would substantially alter a potential wilderness area from the classes of actions normally requiring environmental impact statements.(b)Determinations of extraordinary circumstancesIn determining whether extraordinary circumstances related to a proposed action preclude use of a categorical exclusion, the Forest Service shall not be required to—(1)consider whether a proposed action is within a potential wilderness area;(2)consider whether a proposed action affects a Forest Service sensitive species;(3)conduct an analysis under section 220.4(f) of title 36, Code of Federal Regulations (or successor regulations), of the proposed action’s cumulative impact (as the term is defined in section 1508.7 of title 40, Code of Federal Regulations (or successor regulations);(4)consider a determination under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) that a proposed action may affect, but is not likely to adversely affect, threatened, endangered, or candidate species, or designated critical habitats; or(5)consider a determination under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) that a proposed action may affect, and is likely to adversely affect threatened, endangered, candidate species, or designated critical habitat if the agency is in compliance with the applicable provisions of the biological opinion.(c)Additional actionsNot later than 120 days after the date of enactment of this Act, the Secretary of Agriculture shall issue final regulations to carry out the revisions described in subsection (a).903.Conditions on forest service road decommissioningIf a maintenance level 1 or a maintenance level 2 road (as defined by the Forest Service) is considered for decommissioning and the road is within a designated high fire-prone area of a unit of the National Forest System—(1)the Forest Supervisor of such unit shall—(A)consult with the government of the county containing the road regarding the merits and possible consequences of decommissioning the road; and(B)solicit possible alternatives to decommissioning the road; and(2)such road may not be decommissioned without the advance approval of the Regional Forester.904.Prohibition on application of Eastside Screens requirements on National Forest System lands(a)Repeal of Eastside Screens requirementsNotwithstanding any other provision of law, not later than 1 day after the date of the enactment of this section, the Secretary of Agriculture shall repeal the Interim Management Direction Establishing Riparian, Ecosystem, and Wildlife Standards for Timber Sales (commonly known as the Eastside Screens), including all predecessor or associated versions of these amendments.(b)Effect of repealOn and after the date of the enactment of this section, the Secretary of Agriculture may not apply any of the amendments repealed under subsection (a) with respect to National Forest System lands. 905.Use of site-specific forest plan amendments for certain projects and activitiesIf the Secretary concerned determines that, in order to conduct a project or carry out an activity implementing a forest plan, an amendment to the forest plan is required, the Secretary concerned shall execute such amendment as a non-significant plan amendment through the record of decision or decision notice for the project or activity.906.Knutson-Vandenberg Act(a)Deposits of funds from national forest timber purchasers requiredSection 3(a) of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b(a)), is amended by striking The Secretary and all that follows through any purchaser and inserting the following: The Secretary of Agriculture shall require each purchaser.(b)Conditions on use of depositsSection 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), is amended—(1)by striking Such deposits and inserting the following:(b)Amounts deposited under subsection (a);(2)by redesignating subsection (c) as subsection (d); and(3)by inserting before subsection (d), as so redesignated, the following new subsection (c):(c)(1)Amounts in the special fund established pursuant to this section—(A)shall be used exclusively to implement activities authorized by subsection (a); and(B)may be used with respect to any unit within the Forest Service Region from which the original deposits were collected.(2)The Secretary of Agriculture may not deduct overhead costs from the funds collected under subsection (a), except as needed to fund personnel of the responsible Ranger District for the planning and implementation of the activities authorized by subsection (a)..(c)Technical correctionIn section 318(1) of division E of the Consolidated Appropriations Act, 2005 (Public Law 108–447), the following is repealed: (b) Amounts deposited under subsection (a);. 907.Application of northwest forest plan survey and manage mitigation measure standard and guidelinesThe Northwest Forest Plan Survey and Manage Mitigation Measure Standards and Guidelines shall not apply with respect to any National Forest System lands or public lands.908.Designation of certain treatment areasSection 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a) is amended—(1)in the heading, by striking Designation of;(2)by amending subsection (a) to read as follows:(a)DefinitionsIn this section:(1)Coos bay wagon road grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179).(2)Declining forest healthThe term declining forest health means a qualified forest that is experiencing—(A)substantially increased tree mortality due to insect or disease infestation; or(B)dieback due to infestation or defoliation by insects or disease.(3)Oregon and california railroad grant landsThe term Oregon and California Railroad Grant lands means the following lands:(A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), that are administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a).(B)All lands in that State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h).(C)All lands in that State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).(4)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(5)Qualified forestThe term qualified forest means a forest located in—(A)National Forest System lands; or(B)public lands.(6)Secretary concernedThe term Secretary concerned means—(A)with respect to National Forest System lands, the Secretary of Agriculture; and(B)with respect to public lands, the Secretary of the Interior.;(3)by amending subsection (b) to read as follows:(b)AuthorityThe Secretary concerned may carry out insect and disease treatment programs in a qualified forest that meets the requirements specified in subsection (c).;(4)in subsection (c), by striking To be designated a landscape-scale area under subsection (b), the area shall be and inserting The Secretary concerned may only carry out projects under subsection (b) in a qualified forest that is; and(5)in subsection (d)(1), by striking on Federal land in the areas designated.909.Good neighbor agreements(a)Reconstruction and repairSection 8206(a)(4) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (ii), by striking and;(B)by redesignating clause (iii) as clause (v); (C)by inserting after clause (ii) the following:(iii)construction, reconstruction, repair, or restoration of roads as necessary to achieve project objectives;(iv)activities conducted under section 607 of the Healthy Forests Restoration Act of 2003; ;(D)in clause (v), as so redesignated, by striking the period at the end and inserting ; and; and(E)by adding at the end the following:(vi) any combination of activities specified in clauses (i) through (v).; and(2)by amending subparagraph (B) to read as follows:(B)ExclusionsThe term forest, rangeland, and watershed restoration services does not include construction, alteration, repair, or replacement of public buildings or works.. (b)Treatment of revenueSection 8206(b)(2)(C) of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended to read as follows:(C)Treatment of revenueFunds received from the sale of timber by a Governor of a State under a good neighbor agreement shall be retained and used by the Governor—(i)to carry out authorized restoration services under such good neighbor agreement; and(ii)if funds are remaining after carrying out the services under clause (i), to carry out authorized restoration services within the State under other good neighbor agreements..910.Giant sequoia trees protection plan(a)FindingsCongress finds the following:(1)Giant sequoia trees only naturally grow in California on the western slopes of the Sierra Nevada Mountains.(2)Mature giant sequoia trees can be up to 2,000 years old.(3)Thirty of the largest giant sequoia trees in the world are located in Sequoia and Kings Canyon National Parks, with many other large, old-growth trees in the Sequoia National Forest.(4)On August 19, 2020, the lightning-ignited Castle Fire and another fire were discovered in the Sequoia National Forest, ultimately named the SQF Complex Fire.(5)The SQF Complex Fire burned over 170,000 acres, primarily in the Sequoia National Forest.(6)According to a Federal interagency report, between 7,500 and 10,600 large giant sequoia trees, representing 10 to 14 percent of the world’s giant sequoia tree population, were killed in the SQF Complex Fire.(7)According to the San Francisco Chronicle, the world’s ninth largest giant sequoia tree, the King Arthur Tree, was destroyed by the SQF Complex Fire.(8)Giant sequoia trees play an important role in the region’s ecosystem.(9)Many communities near giant sequoia groves depend on these unique natural wonders to help support their local economies through tourism.(10)It is critical to protect the unique and ancient giant sequoia trees for current and future generations to see and enjoy.(b)Protection planNot later than 1 year after date of the enactment of this section, the Secretary concerned shall develop a protection plan for giant sequoia trees across their natural range in California, on National Forest System lands and public lands, that includes recommendations to increase the health and resiliency of giant sequoia trees with respect to threats including—(1)catastrophic wildfire;(2)insect and disease infestation; and(3)drought.(c)Plan componentsIn developing the protection plan under subsection (b), the Secretary concerned may—(1)conduct research and identify knowledge gaps on giant sequoia tree health and resiliency;(2)establish protocols for monitoring and surveying giant sequoia trees, including through geospatial and remote sensing technologies;(3)identify innovative, experimental, or cutting-edge technologies or management practices to protect individual giant sequoia trees or giant sequoia groves from destruction by wildfires;(4)develop guidelines, protocols, or practices for reducing the risk of catastrophic wildfire to giant sequoia trees;(5)consult with State, Tribal, and local government officials and other interested local stakeholders in implementing this section; and(6)develop materials to educate and promote awareness with respect to the importance of protecting giant sequoia trees from catastrophic wildfires.(d)Report to CongressNot later than 1 year after the date of the enactment of this section, the Secretary concerned shall submit to the Committees on Agriculture and Natural Resources of the House of Representatives, and the Committees on Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the Senate, a report that includes the following:(1)The protection plan developed under subsection (b).(2)A description of any additional authorities necessary to protect giant sequoia trees. (3)A description of any barriers to protecting giant sequoia trees from catastrophic wildfire.(e)ImplementationNot later than 30 days after submitting the report to Congress under subsection (d), the Secretary concerned shall begin to implement the recommendations of the protection plan developed under subsection (b). BOregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant Lands921.Amendments to the Act of August 28, 1937The first paragraph of the first section of the Act of August 28, 1937 (50 Stat. 874; 43 U.S.C. 2601), is amended—(1)by striking conformity with the principal and inserting conformity with the principle;(2)by striking facilties and inserting facilities; and(3)by striking That timber from said lands in an amount and inserting That timber from said lands in the amount that is the greater of.922.Oregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant Lands Permanent Rights of Access(a)Creation of permanent rights of access requiredNotwithstanding any other provision of law, reciprocal road right-of-way permits, grants, and agreements issued to a private landowner by the Secretary of the Interior pursuant to subpart 2812 of part 2810 of title 43, Code of Federal Regulations (or any predecessor or successor regulations), are deemed permanent rights of access that—(1)are recordable; and(2)shall run with the land.(b)Records updatedNot later than 60 days after the date of the enactment of this Act, the Secretary of the Interior shall—(1)amend the reciprocal road right-of-way permits, grants, and agreements described in subsection (a) to reflect the permanent rights of access deemed as such under subsection (a); and(2)record amendments made under paragraph (1) in each county where the lands affected by such amendments are located. (c)Restriction on amendmentsNo other amendments shall be made to the right-of-way permits, grants, and agreements as recorded under subsection (b).923.Management of Bureau of Land Management Lands in Western Oregon(a)In generalExcept as provided in subsection (c), all public lands managed by the Bureau of Land Management in the Northwest District, Roseburg District, Coos Bay District, Medford District, and the Klamath Resource Area of the Lakeview District in the State of Oregon shall hereafter be managed by the Secretary of the Interior in accordance with title I of the Act of August 28, 1937 (50 Stat. 874; 43 U.S.C. 2601 through 2604).(b)RevenueExcept as provided in subsection (c), all of the revenue produced from the public lands described in subsection (a) shall—(1)be deposited in the Treasury of the United States in the Oregon and California land-grant fund; and(2)be subject to the provisions of title II of the Act of August 28, 1937 (50 Stat. 875; 43 U.S.C. 2605).(c)Exclusions(1)Certain lands excludedSubsections (a) and (b) shall not apply to—(A)the Yaquina Head Outstanding Natural Area established under section 119 of Public Law 96–199 (43 U.S.C. 1783);(B)lands managed under the Wild and Scenic Rivers Act (Public Law 90–542; 16 U.S.C. 1271 et seq.);(C)lands managed under the Wilderness Act (Public Law 88–577; 16 U.S.C. 1131 et seq.); and(D)lands managed under the National Trails System Act (Public Law 90–543; 16 U.S.C. 1241 et seq.).(2)Certain revenue excludedSubsections (a) and (b) shall not apply to any revenue that is required to be deposited in the Coos Bay Wagon Road grant fund pursuant to sections 1 through 4 of the Act of May 24, 1939 (53 Stat. 753; 43 U.S.C. 2621 through 2624).